Title: From Thomas Jefferson to Samuel Harrison Smith, 13 September 1808
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                  
                     Sir 
                     
                     Monticello Sep. 13. 08.
                  
                  I troubled you by the last post with an answer to the petitions against the embargo. I now inclose the copy of an answer to the Counter-Addresses, which being not likely to be so numerous, I will pray you to print me 50. copies & to send them by the post which will leave Washington on Monday the 19th. inst. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               